internal_revenue_service number release date index number ------------------------- ----------------------- ---------------------------- -------------------------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ---------------------- id no ------------------ telephone number ---------------------- refer reply to cc corp plr-126380-18 date date legend distributing controlled controlled shareholder a shareholder b shareholder c shareholder d a b state a business a ------------------------- -------------------------------- ------------------------ ----------------------------------------- ------------ ----------------------------------------- ------------ --------------------- ------------------------- -------------------------- ------------------------- -------------------- ------------------------- ----------------------- ------------------------- ---- -------- -------------- ----------------------------------------- ----------------------------------------- plr-126380-18 ----------------------------------------- ----------- ----------------------------------------- ------- ------------------ property year date dear -------------- this letter responds to your letter submitted by your authorized representatives dated date requesting rulings on certain u s federal_income_tax consequences of proposed transactions the proposed transaction described below the material information submitted in that request and subsequent correspondences is summarized below this letter is issued pursuant to revproc_2017_52 2017_41_irb_283 regarding one or more covered transactions under sec_355 and or sec_368 of the internal_revenue_code the code this office expresses no opinion as to any issue not specifically addressed by the rulings below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification on the information representations and other data may be required as part of the audit process this office has made no determination regarding whether either distribution or distribution as defined below i satisfy the business_purpose requirement of sec_1 b ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in any of the controlled corporations or any successor of a controlled_corporation within the meaning of sec_1_355-8t see sec_355 and sec_1_355-7 facts distributing a state a corporation elected to be treated as a subchapter_s_corporation for federal_income_tax purposes effective date distributing’s shareholders shareholder a shareholder b shareholder c and shareholder d own a percent of the common_stock of distributing distributing owns property where it engages in business a property consists of three parcels of land each roughly equivalent in all relevant characteristics as it impacts business a plr-126380-18 distributing has submitted financial information indicating that business a had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years proposed transaction the following transactions will occur to divide business a between the shareholders the proposed transaction i ii iii iv v vi shareholder d will sell its a percent interest in distributing to shareholder a shareholder b and shareholder c after this sale shareholder a shareholder b and shareholder c will each own b percent of the common_stock of distributing distributing will form controlled and controlled controlled and controlled will each make an election under sec_1362 to be treated as a subchapter_s_corporation effective after the proposed division described in paragraphs iii and iv distributing will transfer approximately one-third of property and approximately one-third of certain equipment and other assets used in connection with business a collectively the controlled assets to controlled in exchange for all of the stock of controlled and the assumption by controlled of any liabilities associated with the controlled assets the controlled contribution distributing will transfer approximately one-third of property and approximately one-third of certain equipment and other assets used in connection with business a collectively the controlled assets to controlled in exchange for all of the stock of controlled and the assumption by controlled of any liabilities associated with the controlled assets the controlled contribution distributing will distribute all of the stock of controlled to shareholder a in exchange for all of shareholder a’s stock in distributing distribution distributing will distribute all of the stock of controlled to shareholder b in exchange for all of shareholder b’s stock in distributing distribution representations with respect to each of the distributions except as set forth below distributing has made all of the representations in sec_3 of the appendix to revproc_2017_52 2017_41_irb_283 plr-126380-18 distributing has made the following alternative representations set forth in sec_3 of the appendix to rev_proc representation sec_3 a a a a a b distributing has not made the following representations which do not apply to the proposed transaction representation sec_5 rulings based solely on the information and representations submitted we rule as follows the controlled contribution followed by distribution will be a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 the controlled contribution followed by distribution will be a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on the controlled contribution sec_357 and sec_361 no gain_or_loss will be recognized by distributing on the controlled contribution sec_357 and sec_361 no gain_or_loss will be recognized by controlled on the controlled contribution sec_1032 no gain_or_loss will be recognized by controlled on the controlled contribution sec_1032 the basis in each asset received by controlled in the controlled contribution will be the same as the basis of that asset in the hands of distributing immediately before the controlled contribution sec_362 the basis in each asset received by controlled in the controlled contribution will be the same as the basis of that asset in the hands of distributing immediately before the controlled contribution sec_362 the holding_period in each asset received by controlled in the controlled contribution will include the period during which distributing held that asset sec_1223 plr-126380-18 the holding_period in each asset received by controlled in the controlled contribution will include the period during which distributing held that asset sec_1223 distributing will recognize no gain_or_loss on the distribution of controlled and controlled stock to shareholder a and shareholder b respectively in distribution and distribution sec_361 no gain_or_loss will be recognized by and no amount will be otherwise included in the income of shareholder a upon receipt of the controlled stock in distribution sec_355 no gain_or_loss will be recognized by and no amount will be otherwise included in the income of shareholder b upon receipt of the controlled stock in distribution sec_355 the basis of the controlled stock received by shareholder a immediately after the distribution will equal shareholder a’s basis in the distributing stock surrendered in distribution allocated in the manner described in sec_1_358-2 sec_358 and b the basis of the controlled stock received by shareholder b immediately after the distribution will equal shareholder b’s basis in the distributing stock surrendered in distribution allocated in the manner described in sec_1_358-2 sec_358 and b the holding_period of the controlled stock received by shareholder a will include the holding_period of the distributing stock with respect to which distribution is made provided that the distributing stock is held as a capital_asset on the date of distribution sec_1223 the holding_period of the controlled stock received by shareholder b will include the holding_period of the distributing stock with respect to which distribution is made provided that the distributing stock is held as a capital_asset on the date of distribution sec_1223 earnings_and_profits if any will be allocated between distributing controlled and controlled sec_312 and sec_1_312-10 distributing’s accumulated_adjustments_account aaa will be allocated between distributing and controlled and controlled in a manner similar to the manner in which earnings_and_profits of distributing will be allocated under sec_312 in accordance with sec_1_1368-2 provided that the distributions of the stock of controlled and controlled plr-126380-18 are undertaken immediately after their contributions distributing’s momentary ownership of the stock of controlled and controlled as part of the reorganization under sec_368 will not cause controlled or controlled to have an ineligible shareholder for any portion of its first taxable_year under sec_1361 and will not in itself render controlled or controlled ineligible to elect to be an s_corporation for its first taxable_year if controlled and controlled otherwise meet the requirements of a small_business_corporation under sec_1361 controlled and controlled will each be permitted to make a subchapter_s_election under sec_1362 for its first taxable_year caveats except as expressly provided herein no opinion is expressed or implied concerning the tax treatment of the proposed transactions under any provision of the code and regulations or the tax treatment of any condition existing at the time of or effects resulting from the proposed transactions that is not specifically covered by the above rulings procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-126380-18 sincerely maurice m labrie assistant to the branch chief branch office of associate chief_counsel corporate cc
